J-S70038-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                        Appellee          :
                                          :
                   v.                     :
                                          :
WILLIAM REED,                             :
                                          :
                        Appellant         :    No. 1318 EDA 2014

          Appeal from the Judgment of Sentence Entered April 9, 2014,
             in the Court of Common Pleas of Philadelphia County,
              Criminal Division at No(s): CP-51-SA-0000362-2014

BEFORE: LAZARUS, MUNDY, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                  FILED DECEMBER 09, 2014

      William Reed (Appellant) appeals from the judgment of sentence

entered after he was found guilty of reckless driving, 75 Pa.C.S. § 3736. We

affirm.

      Given the manner in which we dispose of this appeal, we need only

provide the following brief summary of the matter.         On April 9, 2014,

following a waiver trial, the trial court convicted Appellant of reckless

driving. The court sentenced Appellant the same day. Appellant timely filed

a post-sentence motion, which the trial court denied. Appellant timely filed

a notice of appeal.      On May 9, 2014, the trial court directed Appellant to

comply with Pa.R.A.P. 1925(b) within 21 days of the court’s order. Appellant

untimely filed a 1925(b) statement on June 9, 2014, wherein Appellant

stated that he would challenge on appeal the sufficiency of the evidence



* Retired Senior Judge assigned to the Superior Court.
J-S70038-14


presented at his trial. The following day, the trial court issued a Pa.R.A.P.

1925(b) opinion addressing Appellant’s challenge to the sufficiency of the

evidence.

         On appeal, Appellant claims that the Commonwealth failed to present

sufficient evidence to prove that he committed reckless driving.        We must

pause in order to address whether we can reach the merits of this issue.

         Appellant’s counsel failed to file timely a Pa.R.A.P. 1925(b) statement

on Appellant’s behalf.

         [T]his Court has held that failure to timely file a Rule 1925(b)
         statement is the equivalent of a failure to file said statement.
         Both failures constitute per se ineffective assistance of counsel,
         which in criminal cases ordinarily requires a remand for the filing
         of a Rule 1925(b) statement pursuant to Pa.R.A.P. 1925(c)(3).
         However, this Court held [w]hen counsel has filed an untimely
         Rule 1925(b) statement and the trial court has addressed those
         issues we need not remand and may address the merits of the
         issues presented. …

Commonwealth v. Fischere, 70 A.3d 1270, 1275 (Pa. Super. 2013)

(citations and quotation marks omitted).

         Here, Appellant raised his sufficiency-of-the-evidence issue in his

untimely filed 1925(b) statement, and the trial court addressed the issue in

its Pa.R.A.P. 1925(b) opinion. Accordingly, we will address the merits of the

issue.

               Our standard of review in determining whether the
         evidence was sufficient

            requires that we consider the evidence admitted at trial in
            a light most favorable to the Commonwealth, since it was
            the verdict winner, and grant it all reasonable inferences


                                        -2-
J-S70038-14


          which can be derived therefrom. The evidence, so viewed,
          will be deemed legally sufficient to sustain the jury's
          conviction on appeal only if it proves each element of the
          offense charged beyond a reasonable doubt.

Commonwealth v. Poland, 26 A.3d 518, 521 (Pa. Super. 2011) (citation

omitted).

       With this standard in mind, we reviewed Appellant’s brief, the certified

record, and the pertinent law and have concluded that the trial court’s

opinion adequately addresses and properly rejects the issue and argument

Appellant presents on appeal. We, therefore, adopt the court’s opinion and

affirm Appellant’s judgment of sentence on the basis of that opinion. Trial

Court Opinion, 6/10/2014. The parties shall attach a copy of the trial court’s

June 10, 2014 opinion to this memorandum in the event of further

proceedings.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/9/2014




                                     -3-
Circulated 10/30/2014 02:39 PM
Circulated 10/30/2014 02:39 PM
Circulated 10/30/2014 02:39 PM
Circulated 10/30/2014 02:39 PM